Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 20 are allowable, because prior art does not teach:
(Claim 1) a fortifying layer of the second conductivity type, arranged directly adjacent to the carrier density enhancement layer, formed between the carrier density enhancement layer, and the drift layer, and separates a bottom side of a first insulating layer from the drift layer;
wherein the peak doping concentration of the fortifying layer is less than 5x1016/cm3;
wherein the fortifying layer is biased through an additional electrical contact outside the transistor cell;
characterized in that, the fortifying layer extends into the drift layer at a depth that is less than or equal to the depth of the carrier density enhancement layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art. Mori et al. (US 7,948,005) in fig. 7 lack:

wherein the fortifying layer is biased through an additional electrical contact outside the transistor cell;
characterized in that, the fortifying layer extends into the drift layer at a depth that is less than or equal to the depth of the carrier density enhancement layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 20, 2022